Case 1:20-cv-00383-MJT-ZJH Document 4 Filed 09/24/20 Page 1 of 2 PageID #: 22




                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                       BEAUMONT DIVISION

ALFRED C. GREEN                                        §

VS.                                                    §           CIVIL ACTION NO. 1:20cv383

DIRECTOR, TDCJ-CID                                     §

               MEMORANDUM OPINION AND ORDER REGARDING VENUE

        Petitioner Alfred C. Green, an inmate confined in the Stiles Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2254.

                                               Discussion

        Petitioner complains of a criminal conviction in the 366th District Court of Collin County,

Texas. Petitioner filed this petition for writ of habeas corpus in the district in which he is currently

confined. Pursuant to 28 U.S.C. § 2241(d), a petitioner may bring his petition for writ of habeas

corpus in the district in which he was convicted or the district in which he is incarcerated. Section

2241(d) further provides that the district court in the exercise of its discretion may transfer the action

to the other district in the furtherance of justice.

        Petitioner was convicted in Collin County, Texas. Pursuant to 28 U.S.C. § 124, Collin

County is in the Eastern District of Texas. However, Collin County is located in the Sherman

Division, rather than the Beaumont Division. As all records and witnesses involving this action may

be located in the Sherman Division of this court, the transfer of this action to such division would

further justice.
Case 1:20-cv-00383-MJT-ZJH Document 4 Filed 09/24/20 Page 2 of 2 PageID #: 23




                                          ORDER

        It is accordingly ORDERED that this petition is TRANSFERRED to the Sherman Division

of this court.


        SIGNED this 24th day of September, 2020.




                                                   _________________________
                                                   Zack Hawthorn
                                                   United States Magistrate Judge




                                             2
